      Case 3:18-cv-02192-RV-HTC Document 82 Filed 04/22/20 Page 1 of 5
                                                                            Page 1 of 5


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


BRIAN SHAWN SAUDER,

      Plaintiff,

v.                                                   Case No. 3:18cv2192-RV-HTC

CAPTAIN HARKIN,
SERGEANT GOYER,
OFFICER STANLEY,

      Defendants.
                                            /
                                      ORDER
       This prisoner civil rights action is before the court on the Magistrate Judge’s
Report and Recommendation (doc. 80) (Report). The plaintiff has filed an objection
thereto (doc. 81). After conducting a de novo review of the Report and the plaintiff’s
objection, I have determined the Report should be adopted.
      The Report recommends that defendant Harkin’s motion for judgment on the
pleadings be granted. If the motion is granted, it would dispose of all pending federal
claims and leave only the state law battery claims against the two other defendants,
Goyer and Stanley. As to those state law claims, the Report further recommends that
I decline to exercise supplemental jurisdiction over them.
      In his objection to the Report, the plaintiff does not disagree that Harkin’s
motion for judgment on the pleadings should be granted. Instead, he focuses on the
second part of the Report and argues that I should exercise supplemental jurisdiction
over the state law claims because:
      Case 3:18-cv-02192-RV-HTC Document 82 Filed 04/22/20 Page 2 of 5
                                                                             Page 2 of 5

             This Court has already devoted time and resources to the
             instant proceeding. Plaintiff expected that all of his claims
             would be tried together in this Court, and it would be in
             the interests of judicial economy to allow Plaintiff’s state
             law claims to reach their final resolution in this Court.
             Plaintiff filed his complaint on October 29, 2018. (ECF
             Doc. 1). As such, Plaintiff’s state law claims have been in
             litigation for nearly 18 months. Dismissing Plaintiff’s state
             law claims will require him to seek redress in state court,
             beginning from square one. The said result would be both
             inconvenient and unfair to Plaintiff, who has already
             waited nearly a year and a half for his claims to be heard.

      I confronted this same issue in Estate of Owens v. GEO Group Inc., 3:12cv107
(N.D. Fla. 2012). In that case (also a prisoner civil rights action), I granted summary
judgment for the defendants on the federal claims and then had to decide whether to
exercise supplemental jurisdiction over the remaining state law claim. In declining
to exercise supplemental jurisdiction over the state law claim even though the case
had been pending in federal court for almost three years, I reviewed the case law and
summarized it as follows:
             In considering whether to exercise supplemental
             jurisdiction over a state law claim after the federal claims
             have been dismissed, courts should keep in mind the four
             factors set out in United Mine Workers of America v.
             Gibbs, 383 U.S. 715, 86 S. Ct. 1130 (1966), i.e.,
             convenience, fairness, judicial economy, and comity. The
             Supreme Court has explained that these four factors
             “usually will favor a decision to relinquish jurisdiction
             when ‘state issues substantially predominate, whether in
             terms of proof, of the scope of the issues raised, or of the
             comprehensiveness of the remedy sought.’” Carnegie-
             Mellon University v. Cohill, 484 U.S. 343, 350 n.7, 108 S.
             Ct. 614 (1988). Thus, the Eleventh Circuit has repeatedly
             stated that if the federal claims are dismissed pretrial,
             Supreme Court case law “strongly encourages or even
             requires dismissal of the state claims.” L.A. Draper & Son
             v. Wheelabrator-Frye, Inc., 735 F.2d 414, 428 (11th Cir.
Case 3:18-cv-02192-RV-HTC Document 82 Filed 04/22/20 Page 3 of 5
                                                                       Page 3 of 5

     1984) (emphasis supplied); see also Kamel v. Kenco/Oaks
     at Boca Raton, LP, 321 Fed. Appx. 807, 810 (11th Cir.
     2008) (referring to as “well settled in our circuit” that
     district courts should dismiss state law claims when the
     federal claims are dismissed); Raney v. Allstate Ins. Co.,
     370 F.3d 1086, 1089 (11th Cir. 2004) (noting that “we have
     encouraged district courts to dismiss any remaining state
     claims when, as here, the federal claims have been
     dismissed prior to trial”); Faucher v. Rodziewicz, 891 F.2d
     864, 871-72 (11th Cir. 1990) (since Gibbs “strongly
     encourages or even requires dismissal of the state claims
     …the district court properly dismissed [the plaintiff's]
     pendent claims as a result of its dismissal of all of her
     federal claims"); Shahawy v. Harrison, 778 F.2d 636, 644
     (11th Cir. 1985) (observing that district courts are “strongly
     encouraged” if not “required” to dismiss the state law
     claims after the federal claims have been dismissed where,
     as is now clear in this case, a “state forum exists at the time
     of dismissal”); accord Andrews v. Crews, 2014 WL
     1847907, at *5 (N.D. Fla. 2014) (stating after dismissing
     plaintiff's Eighth Amendment claim: “as there has been no
     violation of federal constitutional rights, the only
     jurisdictional basis for this case proceeding in federal
     court, the Court should decline to exercise its
     supplemental jurisdiction over the remaining state law
     claim”) (citing additional circuit case law).

     In light of the foregoing, I decline to exercise
     supplemental jurisdiction over the state claim. Although it
     might be more convenient for the parties to keep this case
     in federal court, on the facts presented here, I do not
     believe that it would be “unfair” to require them to proceed
     in state court on the wrongful death claim. At this point in
     the case, state issues substantially predominate . . . and it
     would be better and more judicially economical to have
     such issues resolved in the state court. See, e.g., Gibbs,
     supra, 383 U.S. at 726 & n.15 (“Needless decisions of
     state law should be avoided both as a matter of comity and
     to promote justice between the parties, by procuring for
     them a surer-footed reading of applicable law”; observing
      Case 3:18-cv-02192-RV-HTC Document 82 Filed 04/22/20 Page 4 of 5
                                                                            Page 4 of 5

             that this has been called “the principal argument against
             exercise of pendent jurisdiction”); Ingram v. School Bd. of
             Miami-Dade Cty., 167 Fed. Appx. 107 (11th Cir. 2006)
             (“State courts, not federal courts, should be the final
             arbiters of state law. Where, as here, a court has dismissed
             all federal claims from a case, there is a very strong
             argument for dismissal, especially where the federal
             claims are dismissed prior to trial.”); Enerson v. Pergonas,
             2013 WL 6001071, at *7 (M.D. Fla. 2013) (“Plaintiff's
             negligence claim . . . is related to his Eighth Amendment
             deliberate indifference claims. However, because the
             Court dismisses the Plaintiff's Eighth Amendment claim,
             it will not exercise supplemental jurisdiction over the
             negligence claim.”).

(doc. 257 at 3-5). I noted (and was not unsympathetic to) the defendants’ argument
that the parties had expended resources while the case had been pending in federal
court for almost three years. Id. at 4 n.1 However, that was not a dispositive factor.
Id. (citing Kleiner v. First Nat. Bank of Atlanta, 97 F.R.D. 683, 689 & n.7 (N.D. Ga.
1983) (stating “the mere length of time that a case has been pending in federal court
is not necessarily determinative” because “any discovery already accomplished [in
the federal proceeding] could be used in a state court proceeding”)).
      Citing much of the same case law that I did, the Eleventh Circuit later affirmed
my decision. Estate of Owens v. GEO Group Inc., 660 Fed. Appx. 763, 775-77 (11th
Cir. 2016). As to the argument that the resources expended in federal court counseled
against declining jurisdiction, the Eleventh Circuit relied on its decision in Ameritox
Ltd. v. Millennium Labs., Inc., 803 F.3d 518 (11th Cir. 2015), and said:
             [T]he Defendants [have not] explained why they will need
             to expend substantial additional resources to reproduce
             their arguments in state court. See Ameritox, 803 F.3d at
             539 (“Both parties are free to use evidence obtained during
             discovery to pursue their state-law claims in a proper
             forum.”). In fact, we have squarely rejected the argument
             that “once a court has poured sufficient resources into a
      Case 3:18-cv-02192-RV-HTC Document 82 Filed 04/22/20 Page 5 of 5
                                                                             Page 5 of 5

             case, we should hesitate before writing off that
             investment.” Id. at 538-39. As we explained, “[i]f we hold
             that considerations of judicial economy favor retaining
             jurisdiction, we would provide litigants with perverse
             incentives to sandbag their own cases in the hope that
             courts spend enough resources to make decisions to
             exercise      supplemental     jurisdiction    effectively
             unreviewable.” Id.

      In light of the above case law, I find that it is appropriate---if not required---
for me to decline to exercise supplemental jurisdiction over the plaintiff’s state law
claims. Accordingly, the plaintiff’s objection to the Report is rejected, and it is
      ORDERED that:
      1.     The Magistrate Judge’s Report (doc. 80) is adopted and incorporated
             by reference in this Order.
      2.     Harkin’s Motion for Judgment on the Pleadings (doc. 70) is
             GRANTED. The clerk is directed to enter judgment in favor of Harkin
             in this action, without taxation of costs.

      3.     The state-law claims against Goyer and Stanley are DISMISSED
             WITHOUT PREJUDICE.

      4.     The clerk is directed to close this case.

      DONE AND ORDERED this 21st day of April, 2020.


                           s/ Roger Vinson                  /
                           ROGER VINSON
                           SENIOR UNITED STATES DISTRICT JUDGE
